Statement of the Case.
NICHOLLS, J.
The defendants were tried and convicted upon an information charging them with being the owners and proprietors' of a certain poolroom, at the place bearing the municipal number 637 Commercial Place, in the parish of Orleans, and did unlawfully then and there establish, open, and operate and conduct the same in their said capacity of owners and proprietors thereof.
They were each sentenced to pay a fine of $305, and in default thereof to imprisonment in the parish prison for four months. They have appealed.
Opinion.
Defendants had moved in arrest of judgment that Act No. 128, p. 292, of 1904, the violation of which was charged against them was unconstitutional, null, and void, for the reason that the said statute does not define the crime pretended to be denounced therein, nor is the same defined nor designated by any act or law of the state of Louisiana, for that the elements necessary to constitute the pretended offense sought to be denounced and the nature and cause of the accusation are left to the inference of uncertainty and doubt, for which the said statute is repugnant to and in violation of article 10 of the Constitution of 1898.
They prayed that the sentence of the court be arrested and that by the court here they be dismissed and discharged from the said premises in the said information specified.
The matter was overruled and judgment entered. They appealed.
The question submitted to us in this ease was raised and has just been decided by us in the case of State v. Maloney (No. 15,-576) 39 South. 539.1 That decision governs and controls the present one.
For the reasons therein assigned, it is hereby ordered, adjudged, and decreed that the judgment appealed from be, and the same is, hereby affirmed.

 Ante, p. 497.